Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
U.S. 6,106,095 to Jackson et al. discloses printing test lines onto the recording medium, transversal to a feed direction of said recording medium, with different feed amounts. The user selects a line with the best alignment. The width is not measured.
EP 0931671 A2 to Arquillevich discloses test patches, and as in Jackson et al., a user selects a best aligned patch. Width is not measured. 
U.S. 5,297,017 to Haselby et al. discloses a test pattern for gear train compensation measurement (fig. 14). Density values of the test pattern are measured with an optical sensor. Width is not calculated. 
The Specification states that the width measurement enables the use of an in line sensor that is already present in the device to measure the test pattern, without a requirement for an additional dedicated sensor. It also enables the measurement of minimum width to guide the accuracy of the adjustment. 
There is no teaching or suggestion to use a measurement of width to evaluate the test patterns in the prior art, as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896